EXHIBIT 10.4 FORM OF CONVERTIBLE PREFERRED STOCK OF PHYSICIANS HEALTHCARE MANAGEMENT GROUP, INC. 1 [PhyHealth Logo] Certificate Number Shares PAR VALUE $0.001 PREFERRED STOCK CUSIP No. 71943J 10 9 THIS CERTIFIES THAT SPECIMEN Is The Owner on FULLY PAID AND NON-ACCESSIBLE SHARES OF THE PREFERRED STOCK PAR VALUE OF $0., INC. TRANSFERABLE ON THE BOOK OF COPRORATION IN PERSON OR BY DULY AUTHORIZED ATTORNEY UPON SURRENDER OF THIS CERTIFICATE PROPERY ENDORSED.THIS CERTIFICATE IS NOT VALID UNTIL COUNTERSIGNED BY THE TRANSFER AGENT AND REGISTERED BY THE REGISTRAR. WITNESS THE FACSIMILE SEAL OF THE CORPORATION AND THE FACSIMILE SIGNATURES OF ITS DULY AUTHORIZED OFFICERS. DATED: RICHARD E. GOULDING, MD COUNTERSIGNED AND REGISTERED: Secretary ISLAND STOCK TRANSFER Transfer Agent ROBERT L. TRINKA Authorized Signature President 100 Second Avenue South, Suite 300N, St. Petersburg, FL 33701 [CORPORATE SEAL] 2
